Citation Nr: 9928638	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO. 94-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for residuals of trauma 
to the left eye.

3.  Entitlement to a rating in excess of 10 percent for 
lumbar back strain with left hip pain.

4.  Entitlement to a compensable evaluation for thoracic back 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service for over twenty years 
when he retired in January 1992.

At his November 1993 personal hearing, the veteran indicated 
that he no longer wished to pursue the issue of service 
connection for residuals of mononucleosis or for a separate 
compensable evaluation for left hip pain.  As the veteran has 
indicated that he does not want to pursue these issues, the 
Board of Veterans' Appeals (Board) will not address them.  

This case was before the Board in November 1996, at which 
time service connection for hearing loss, residuals of 
orchitis, and cysts of the skull and back was denied; 
increased ratings for residuals of a right ankle sprain and 
residuals of a right wrist injury were allowed; and service 
connection for residuals of trauma of the left eye and an 
increased rating for back strain with left hip pain were 
remanded.  In a June 1998 rating decision, service connection 
for thoracic back sprain was granted and service connection 
for a degenerative joint disease of the cervical spine was 
denied.  A January 1999 rating decision continued the denials 
of service connection for left eye trauma and degenerative 
joint disease of the cervical spine; increased ratings for 
the thoracic spine disability and lumbar strain with left hip 
pain were denied.    


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence that 
links degenerative joint disease of the cervical spine to 
service.

2.  All relevant evidence pertinent to the issue of service 
connection for residuals of trauma to the left eye has been 
obtained by the regional office (RO).  

3.  There is no competent evidence of post-service residuals 
of trauma to the left eye.  

4.  The veteran failed to report without good cause for a VA 
examination which was requested in conjunction with the claim 
for higher ratings of the thoracic spine and the low back.   

5.  Evidence of muscle spasm due to lumbar strain has been 
shown, without evidence of severe disability to include 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in the standing position or 
abnormal mobility on forced motion.  

6.  No more than slight limitation of motion of the thoracic 
spine is demonstrated.  
  

CONCLUSIONS OF LAW

1.  Residuals of trauma to the left eye were not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(c) (1998).  

2.  The claim of entitlement to service connection for 
degenerative joint disease of the cervical spine is not well-
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a rating of 20 percent, and no more, for 
lumbar back strain with left hip pain have been met, 
effective from the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 
5295 (1998).

4.  The criteria for a compensable evaluation for thoracic 
back sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.655, 4.40, 4.59, 4.71a, 
Diagnostic Code 5291 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where there is a chronic disease shown as such in service, or 
within the presumptive period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  If the disorder is a chronic 
disease, such as arthritis, service connection may be granted 
if manifest to a compensable degree within the prescribed 
period of time following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the payment of 
compensation benefits.  38 C.F.R. § 3.303(c) (1998).  

II.  Not Well Grounded Claims 

Before reaching the merits of the claims, the threshold 
question that must be resolved is whether the veteran has 
presented evidence that his claims of service connection are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.   See Murphy, 1 Vet.App. at 81.  
An allegation alone is not sufficient; the appellant must 
submit evidence in support of his claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible." 38 U.S.C.A. §  5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

A. Degenerative Joint Disease of the Cervical Spine

At the time of the veteran's entry examination in September 
1971, there were no findings relative to the cervical spine.  

Service medical records dated in July 1979 show that the 
veteran started having pain of the right neck after he lifted 
an air conditioner.  The assessment was musculoskeletal pain.  

At the time of service examination of March 1982, there were 
no findings of a cervical spine disability.  

A service x-ray of the cervical spine was completed in 
February 1987 after the veteran complained that he hurt his 
neck while doing sit-ups.  There were no significant 
abnormalities.  Following physical examination, the 
assessment was strained muscles and/or ligaments of the left 
thoracic paravertebral region.   

At the time of the November 1991 separation examination, 
there were no complaints regarding the cervical spine.  There 
were no pertinent findings.  

The veteran was afforded a VA examination in January 1994.  
An x-ray of the cervical spine revealed minimal spondylosis 
deformans, C4-5.  The pertinent diagnosis was discomfort as 
described with normal examination and radiographic evidence 
of minimal spondylosis deformans, C4-5.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.  The Board finds that the veteran has not 
submitted a well-grounded claim for service connection for 
the cervical spine disorder at issue in the instant appeal. 

The veteran contends that the disorder at issue currently on 
appeal is linked to his military service.  The Board notes 
that, generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's current disorders are related to his inservice 
diseases.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Here, the issue of whether the veteran's medical diagnosis is 
linked to an inservice injury or disease involves issues for 
which competent medical evidence is required.

The Board notes that there are post-service findings of 
minimal spondylosis deformans, C4-5.  This medical report 
showing the post-service finding is not sufficient to well 
ground the claim, however.  That is, the 1994 report does not 
contain an opinion that links the post service disability to 
service.  In the absence of competent medical evidence to 
link the post-service disability to service, the claim for 
service connection is not well grounded.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Caluza, supra.

Since the Board finds that this claim is not well grounded, 
there is no duty to assist, including providing the veteran 
with an examination.  38 U.S.C.A. § 5107 (West 1991).  During 
the pendency of the appeal, the veteran was informed of the 
evidence necessary to complete his case.  There does not 
appear to be any outstanding evidence of which VA is on 
notice.  See Epps v. Brown, No. 93-438 (U.S. Vet. App. August 
27, 1996).  The veteran was also informed of what evidence 
was required to complete a well-grounded claim.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  



B.  Residuals of Trauma to the Left Eye 

When the veteran entered service, the entry examination of 
September 1971 revealed slight strabismus and uncorrected 
bilateral visual acuity of 20/200 was noted.  In November 
1971, uncorrected visual acuity was 20/200 in each eye; 
corrected visual acuity was 20/20 bilaterally.  In December 
1975, uncorrected visual acuity of the left eye was 20/400; 
corrected visual acuity was 20/20.  As of June 1976, 
uncorrected visual acuity was 20/400+ in the left eye, 
correctable to 20/20.  In October 1976, uncorrected bilateral 
visual acuity was 20/400.  

Service medical records of October 1977 show that bilateral 
vision was correctable to 20/20.  The impression was myopia.  
In February 1980, uncorrected visual acuity was 20/400 of the 
left eye; corrected visual acuity was 20/20.  In April 1981, 
eye examination was clear, with no opacities.  In November 
1981, the veteran was treated for complaints of a left eye 
injury.  The assessment was no ocular trauma, normal 
examination.  In March 1982, the impression was refractive 
error, corrected with glasses.  Bilateral uncorrected visual 
acuity was 200++ and bilateral corrected visual acuity was 
20/20.  

Service medical records of October 1985 indicate that 
external examination of the eyes was within normal limits.  
In December 1985, the veteran had irritation secondary to 
deposit build up on his contact lenses.  A May 1987 
examination shows that uncorrected visual acuity of each eye 
was 20/200.  

Service examination of April 1991 revealed that uncorrected 
visual acuity was 20/400.  At the time of the service 
separation examination in November 1991, bilateral 
uncorrected visual acuity was 20/600.  

The veteran provided testimony at the RO in November 1993.  
The veteran testified that in 1988 he saw a doctor who 
described his eye problem as a floater that would probably go 
away.  The veteran stated that the floaters were still 
present.  Hearing transcript, (T.), page 9.  

On VA ophthalmological examination in January 1994, the 
veteran complained of a "spot" on his left eye.  Past minor 
trauma was noted.  The diagnosis was vitreous floaters. 

The veteran was provided a special VA ophthalmology 
evaluation in May 1997.  The veteran reported having vitreous 
floaters in the left eye, and he questioned whether this was 
caused from the gas mask insert hitting his eye during 
service.  At the time the insert hit his eye, there was 
minimal irritation; there was no treatment including a patch 
or any other surgical procedure.  He had no other eye 
injuries, infections, operations or related medical problems.  

The examiner's assessment was that the refractive error was 
in the middle of a range of refractive errors that one sees 
in people of the veteran's age.  It was opined that it was 
normal for the refractive error to change over a period of 
time, and usually the direction of needing more minus power 
in that age range.  Thus, his uncorrected visual acuity would 
be reduced but what was relevant was his corrected visual 
acuity, which was normal.  

The examiner continued that refractive error changes are part 
of the normal aging change.  Vitreous floaters were also part 
of a normal aging change and would not be related to trauma, 
unless the trauma were severe enough to necessitate surgery, 
for example, or if there were bleeding inside the eye that 
required perhaps laser treatment.  He commented that vitreous 
floaters were very common in people of the veteran's age 
range.  He noted that the service trauma described by the 
veteran was so minimal that he certainly did not have a 
vitreous hemorrhage, a problem that would have required close 
medical treatment.  

During the eye examination, the veteran's field of vision was 
tested.  The Goldmann fields were slightly constricted.  The 
examiner attributed that more to the fact that the veteran 
was inexperienced at taking the test.  His opinion was that 
it would be highly unlikely that any field constriction would 
be related to the minimal trauma during service.  In summary, 
the examiner concluded that the veteran had a refractive 
error and a vitreous floater that were not related to the 
injury that was described in the service.       

With regard to the claim for service connection for a left 
eye disorder, the Board finds that this claim is well 
grounded in light of the decrease in uncorrected visual 
acuity during service.  Nevertheless, the Board finds that 
the claim for service connection must be denied.  

As stated above, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's current disorders are related to his 
inservice diseases or trauma.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, the veteran was provided with a 
contemporaneous examination in order to identify the nature 
of any left eye disorder and to have an examiner provide a 
medical opinion as to causation.  

During the May 1997 VA ophthalmology examination, a VA 
examiner considered the various left eye problems.  
Significantly, he concluded that the veteran's refractive 
error and vitreous floater were not related to service injury 
or trauma.  The examiner gave a comprehensive examination and 
provided full rationale for his opinions.  Thus, this 
evidence is of high probative value.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  

Since the medical evidence does not support the veteran's 
claim, service connection for residuals of trauma to the left 
eye must be denied.  

III.  Increased Ratings  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities. 

A September 1992 rating decision granted service connection 
for back strain with left hip pain, at a rate of 10 percent.  
The veteran filed a timely notice of disagreement and this 
appeal ensued.  

Service department records of April 1993 show that the 
veteran was treated for low back pain of 3 days' duration.  
An x-ray of the lumbosacral spine revealed probable L5-S1 
intervertebral disk degeneration with some degree of 
scoliosis, which could indicate some degree of lumbar spasm, 
without other findings.  Medication was prescribed.  

At the veteran's November 1993 hearing, the veteran testified 
that he continued to have problems with his back since 
service.  T. 2.  He stated that he got a tingling sensation 
that radiated from his back to his hip with shooting pain 
down his leg when he walked or moved the wrong way.  T. 2-3.  
The veteran attributed "spasmic pain" to his upper back 
problem.  T. 5.  

The veteran was afforded a VA examination in January 1994.  
The veteran reported a daily awareness of discomfort in the 
paraspinal musculature.  The discomfort was aggravated by 
bending over and lifting anything.  He sometimes was able to 
lift as much as 40 pounds without incident if he did not 
twist.  Muscular spasm reportedly might occur at random while 
he was seated in a chair.  The veteran complained that he 
experienced spasm about twice a month.  His left hip might 
also feel tight.  

On physical examination in January 1994, the veteran was 
nontender to palpation over the spinous processes of the 
thoracic and lumbosacral spine.  Sensory examination was 
intact in all dermatomes.  Straight leg raising bilaterally 
was 0-85 degrees, without complaints.  Forward flexion of the 
lumbosacral spine was to 90 degrees; extension was to 20 
degrees; rotation was to 35 degrees with bilateral 
discomfort; and lateral flexion was to 40 degrees without 
discomfort.  The pertinent diagnoses were history of 
lumbosacral strain injuries with current discomfort and mild 
limitation of motion, and x-ray evidence of minimal 
spondylosis deformans of L4; and discomfort of the thoracic 
spine with radiographic evidence of minimal spondylosis 
deformans and osteophytes.     

A rating decision of June 1998 established service connection 
for thoracic spine disability at a noncompensable rate.  

The RO initiated a request for a VA examination pertinent to 
the low back and thoracic spine so that the case of DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) could be considered.  
Letters to the veteran were sent in November 1998 in which he 
was informed of the examinations.  The veteran failed to 
report for the examinations.  

A January 1999 supplemental statement of the case informed 
the veteran of the importance of the November 1998 
examinations and that since examination results were not 
available for consideration, the claim for a higher rating 
for the back disabilities was denied.  

A lumbosacral strain with characteristic pain on motion 
warrants a 10 percent evaluation.  A lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Code 5295.

A noncompensable rating is assigned for slight limitation of 
motion of the thoracic spine.  A 10 percent rating is 
assigned for moderate to severe limitation of motion of the 
thoracic spine.  38 C.F.R. § 4.71a, Code 5291.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. § 4.45 and 4.59 contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  

38 C.F.R. § 3.326(a) provides, in part, that individuals for 
whom examinations have been authorized and scheduled are 
required to report to such examinations.  38 C.F.R. § 3.655 
addresses the consequences of a veteran's failure to attend 
scheduled VA medical examinations.  That regulation at (a) 
provides that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause" fails to report for such 
examination, action shall be taken.  At (b), it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the available evidence on 
file.  However, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  (Emphasis added.)

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court found 
that, when it was apparent from a review of the claims folder 
that a veteran has multiple addresses on file, it was 
incumbent upon the RO that notice was sent to the veteran's 
"last address of record."  There is no evidence that any of 
these VA examination notices were returned as undeliverable.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that when a veteran appealed the initial rating assigned in 
an original compensation claim (following a grant of service 
connection), that 'rating claim' continued to be an original 
claim as a matter of law.  Therefore, the Board could not 
deny this veteran's appellate demand for a higher evaluation 
in accordance with 38 C.F.R. § 3.655(b), because this veteran 
has failed to report for all scheduled VA examinations 
without any good cause or adequate reason, because that 
regulation states that when a claimant fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the available evidence on 
file.     

In October 1998, the RO noted that the clinical evidence on 
file was insufficient for rating the veteran's service-
connected back disability in light of the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and attempted to 
schedule additional VA examination.  For a higher rating 
under Code 5291, more than slight limitation of motion of the 
thoracic spine must be demonstrated.  The current evidence of 
record does not so demonstrate.  An examination with 
consideration of the holding under DeLuca might have been 
helpful to the veteran's claim in that the effects of pain on 
his mid-back motion could have been considered.  In the 
absence of evidence revealing more than slight limitation of 
motion of the thoracic spine, a higher rating is not 
warranted.  

A higher rating under Code 5295 requires muscle spasm on 
extreme forward bending and loss of lateral spine motion.  In 
this case, the veteran testified as to "spasmic pain."  At 
his January 1994, the veteran also described spasm about 
twice a month.  While spasm was not detected during the 1994 
physical examination, an April 1993 x-ray of the lumbosacral 
spine indicated that findings pointed to some degree of 
lumbar spasm.  

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
Given the veteran's testimony and the objective radiographic 
findings that support his descriptions, the Board finds that 
a 20 percent rating, effective from the grant of service 
connection, is appropriate.  

For a 40 percent rating, there must be severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Since Code 5295 is not based on limitation of motion, DeLuca 
is not applicable.  

A rating higher than 20 percent under Code 5295 is not 
warranted at any time since the grant of service connection.  
That is, the evidence does not indicate that the lumbar 
strain is severe in degree.  No examiner has concluded that 
the strain is severe nor is there evidence that there is 
listing of the spine.  Limitation of forward bending was 
described by the examiner in 1994 as "mild" and no other 
medical examiner has indicated otherwise.  Additionally, no 
abnormal mobility on forced motion is shown.  Consequently, a 
rating higher than 20 percent is not in order.  

In the January 1999 supplemental statement of the case, the 
RO noted that consideration of 38 C.F.R. § 3.321 (1998) had 
been given, but the case was not considered so unusual as to 
warrant referral to the Director, Compensation and Pension, 
for a higher rating on an extraschedular basis.  In reviewing 
this case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization, as to prevent the use of the regular rating 
criteria.  In sum, the Schedule for Rating Disabilities is 
shown to provide a fair and adequate basis for rendering a 
decision in this case.  Consequently, a higher rating on an 
extraschedular basis is not warranted.  

The Board also notes that the RO did not have the opportunity 
to review the claim in light of Fenderson.  However, 
throughout the appeal of the initial grants of service 
connection, the RO did inform the veteran of the criteria 
required for higher ratings.  In light of this, the Board 
does not conclude that the veteran has been harmed by the 
Board's actions in this case.  Bernard v. Brown, 4 
Vet.App. 384 (1993).  
  

	



ORDER

Service connection for degenerative joint disease of the 
cervical spine and residuals of trauma to the left eye is 
denied.  

A 20 percent disability evaluation for lumbar back strain 
with left hip pain is granted to the extent noted above, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

A compensable evaluation for thoracic back sprain is denied.  


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

